Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “Amendment”) is entered into
as of January 22, 2010, by and among Amedisys, Inc., a Delaware corporation (the
“Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
(“Holding”), and Michael D. Snow, a person of the age of majority (“Executive”).

WHEREAS, the Company, Holding and Executive are parties to that certain
Employment Agreement dated as of January 4, 2010 (the “Original Agreement”); and

WHEREAS, the Company, Holding and Executive specifically desire to amend the
Original Agreement as specifically set forth herein.

NOW, THEREFORE, in consideration of the premises, as well as other mutual
promises and covenants contained in this Amendment, the parties hereto agree as
follows:

 

  1. Incorporation by Reference. The above recitations are incorporated herein
by reference.

 

  2. Amendment to Section 2(a) of Original Agreement – Definition of “Effective
Date”. The definition of “Effective Date” appearing in Section 2(a) of the
Original Agreement is hereby amended and restated in its entirety as follows:

“Effective Date” shall mean February 22, 2010.

 

  3. Effect of this Amendment. Except as specifically stated herein, the
execution and delivery of this Amendment shall in no way affect the respective
obligations of the parties under the Original Agreement, all of which shall
continue in full force and effect.

 

  4. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

  5. Counterparts. This Amendment may be executed in two or more counterparts.

 

  6. Captions. The captions contained in this Amendment are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Amendment.

[Signature Page Follows]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed and executed this Amendment as of
the day and year first written hereinabove.

 

AMEDISYS, INC. By:  

/S/ William F. Borne

  William F. Borne   Chief Executive Officer AMEDISYS HOLDING, L.L.C. By:  

/S/ William F. Borne

  William F. Borne   Acting President EXECUTIVE

/S/ Michael D. Snow

Michael D. Snow

 

2